               Case 19-60025-lkg       Doc 62     Filed 10/26/20      Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                       )      In Proceedings
                                             )      Under Chapter 7
         SOUTHEASTERN ILLINOIS               )
         COUNSELING CENTERS INC,             )
                                             )      BK      19-60025
                      Debtor.                )

                           TRUSTEE’S OBJECTION TO CLAIM

TO: Robin Stromberg, Alvin Ewing, Gilbert Tennyson, Megan Calvert ,      Miranda     A
Donaldson, Jane Ann Thompson Smith, Mary Buck , Jennifer Oesch, Cynthia Lawson, Bradley
Musgrave, and Kimberly Musgrave

Robert T. Bruegge, Chapter 7 Trustee (hereinafter “Trustee’), objects to the following claim:

Claimant of Claim Objected To:               Claim Number                  Amount of Claim

Robin Stumberg                                      3                         $1,100.00
Alvin Ewing                                         6                         $11,230.00
Gilbert Tennyson                                    7                         $8,500.00
Megan Calvert                                       12                        $7,315.00
Miranda A Donaldson                                 19                        $11,000.00
Jane Ann Thompson Smith                             20                        $9,200.00
Mary Buck                                           22P                       $13,650.00
Jennifer Oesch                                      26                        $11,000.00
Cynthia Lawson                                      28                        $10,392.00
Bradley Musgrave                                    30                        $3,300.00
Kimberly Musgrave                                   31                        $3,000.00

Said claims should be disallowed as priority claims, but allowed as general unsecured claims.
The basis for the Trustee’s Objection is as follows:

                   Claims are not entitled to priority status as employment was
                  terminated more than 180 days prior to the bankruptcy filing.

YOUR CLAIM MAY BE REDUCED, MODIFIED OR ELIMINATED. YOU SHOULD
READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR
ATTORNEY, IF YOU HAVE ONE.

IF YOU DO NOT WANT THE COURT TO ELIMINATE OR CHANGE YOUR CLAIM,
THEN ON OR BEFORE THE 16TH DAY OF NOVEMBER, 2020, YOU OR YOUR
ATTORNEY MUST FILE A WRITTEN RESPONSE WITH THE BANKRUPTCY
COURT AT 301 WEST MAIN STREET, BENTON, ILLINOIS 62812 AND SERVE A
                 Case 19-60025-lkg       Doc 62        Filed 10/26/20     Page 2 of 3




COPY OF YOUR RESPONSE ON TRUSTEE ROBERT T. BRUEGGE AT 6 GINGER
CREEK VILLAGE DRIVE, GLEN CARBON, ILLINOIS 62034 AND ALL PARTIES
LISTED ON THE ATTACHED PROOF OF SERVICE.

IF YOU MAIL YOUR RESPONSE TO THE COURT FOR FILING, YOU MUST MAIL
IT EARLY ENOUGH SO THE COURT WILL RECEIVE IT ON OR BEFORE THE
DATE STATED ABOVE.

IF A RESPONSE IS NOT FILED WITH THE BANKRUPTCY COURT on or before
November 16, 2020, the Court will enter an Order on the Hearing Date for Trustee’s Final
Report, upholding the above Trustee’s Objection to your claim.

IF A RESPONSE IS FILED WITH THE BANKRUPTCY COURT on or before the 16th day
of November, 2020, and a resolution cannot be reached between the Trustee and you as the
responding claimant, a hearing will be held on the Trustee’s Objection to Claim and your
response thereto. This hearing will be held on the same date as the hearing on the Trustee’s
Final Report. A Notice of Hearing on the Trustee’s Final Report and the Trustee’s Objection to
Claim will be sent to you at a later date and time. Failure to appear at the Final Report Hearing
may result in the Court sustaining the Trustee’s Objection to your claim.

Go to www.ilsb.uscourts.gov for information regarding mandatory electronic filing.

        WHEREFORE, Robert T. Bruegge, Trustee, prays that the Court sustain the Trustee’s
Objection to the claim as set forth above and for such other and further relief as this Court deems
just and equitable.

                                                        ROBERT T. BRUEGGE, TRUSTEE,

                                                        By: /s/ Robert T. Bruegge
                                                        Robert T. Bruegge, Trustee
                                                        6 Ginger Creek Village Drive
                                                        Glen Carbon, IL 62034
                                                        (618) 692-5512
                                                        (888) 519-6101 fax

                                CERTIFICATE OF MAILING

I, the undersigned, certify that a true and correct copy of the foregoing was served electronically
on all parties scheduled on the Court’s ECF Notice List and that a copy of the foregoing was
served upon all interested parties in the above-captioned cause by enclosing the same in an
envelope addressed to each attorney or interested party at their addresses disclosed by the
pleadings of record, with postage fully prepaid, and by depositing said envelope in a U.S. Post
Office mail box in Edwardsville, Illinois on the 26th day of October, 2020.

Robin Stumberg                    Alvin Ewing                           Gilbert Tennyson
100 N 1st St SW                   709 Laurel St                         507 E Center St
Clay City IL 62824                Fairfield IL 62837                    Fairfield IL 62837
                   Case 19-60025-lkg   Doc 62         Filed 10/26/20     Page 3 of 3




Megan Calvert                    Miranda Donaldson                     Jane Ann Thompson Smith
213 N Dorsey Rd                  2035 County Rd 350 E                  306 Ida
Robinson IL 62454                W Salem IL 62476                      PO Box 141
                                                                       Noble IL 62868
Mary Buck                        Jennifer Oesch                        Cynthia Lawson
202 Ladue Dr                     5080 N Passport Rd                    1767 Cedar Ln
Mt Carmel IL 62863               Noble IL 62868                        Sumner IL 62466

Bradley Musgrave                 Kimberly Musgrave
208 W Main St                    208 W Main St
Olney IL 62449                   Olney IL 62449



                                                                        /s/ Krista Doiron
